DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JESSIE WARREN,
                              Appellant,

                                     v.

               BROWARD COUNTY SHERIFF’S OFFICE,
                          Appellee.

                               No. 4D21-3430

                          [November 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE-2016-
000694 (05).

    Morgan L. Weinstein of Twig, Trade, & Tribunal, PLLC, Fort Lauderdale,
for appellant.

  Kristin G. MacKenzie, Assistant General Counsel, Office of General
Counsel, Broward County Sheriff’s Office, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.